DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Election/Restriction requirement
Applicant’s election without traverse of Group I and Species 1 (claims 13-25) in the reply filed on 12/15/2020 is acknowledged.
Claims 26-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the term “a nozzle” in the limitation “selecting a nozzle to be used that has a nozzle opening with an opening diameter preliminarily set…” in lines 4-6 is indefinite. It is unclear the relationship between the term “a nozzle” in line 4 and “a nozzle” in the limitation “…a nozzle to an iron-based plate material” recited in lines 2-3. It is unclear whether the nozzle in line 4 refers to the one recited in line 2 or introduce a new nozzle in the claim.
Similarly, in claim 13, line 12, the term “a nozzle” in the limitation “a nozzle having the nozzle diameter associated with the thickness of the plate material to be cut” in lines 12-13 is unclear the relationship of the term “a nozzle” in line 12 and the terms “a nozzle” recited in lines 2 and 4 of the same claim. Then, “the nozzle” in line 13 is unclear if it refers to the nozzle in line 2, 4, or 12. For examination purposes, the term “a nozzle” in lines 4 and 12 corresponding to the nozzle in line 2.
Claim 20 recites the term “a nozzle” in the limitation “selecting a nozzle to be used that has a nozzle opening with an opening diameter preliminarily set…
Claim 20, line 11, the term “a nozzle” in the limitation “selecting a nozzle having the nozzle diameter associated with the thickness of the plate material to be cut” in lines 11-12 is unclear the relationship of the term “a nozzle” in line 11 and the terms “a nozzle” recited in lines 2 and 4 of the same claim. For examination purposes, the term “a nozzle” in lines 4 and 11 corresponding to the nozzle in line 2.
Claim 14 recites the term “a plurality of nozzles” in line 2 is unclear whether this term refers to the same term “a plurality of nozzles” in the limitation “a plurality of nozzles whose nozzle openings have different opening diameters from each other” in lines 5-6, claim 13. For examination purposes, the plurality of nozzles in claim 14 refers to the term recited in lines 5-6, claim 13.
Claim 15 recites the terms “a second plate material” and “a first plate material” in lines 2-3 is unclear the relationship of the terms with the “iron-based plate material” cited in line 3, claim 13. It is unclear whether one of the first and second plate material in claim 15 refers to the iron-base plate material/ plate material recited in lines 2-4 of claim 13 or introduces new plate material(s) in the claim. For examination purposes, the first and second plate material(s) in claim 15 is different from the one in claim 13.
Claim 21 recites the same terms “a second plate material” and “a first plate material” in lines 2-3 is rejected by the same reason. It is unclear the relationship of the terms with the “iron-based plate material” cited in line 3, claim 20. For examination purposes, the first and second plate material(s) in claim 21 is different from the one in claim 20.
Claim 16 recites the same terms “a second plate material” and “a first plate material” in lines 2-3 is rejected by the same reasons above. It is unclear whether one of the first and second plate material in claim 16 refers to the iron-base plate material/ plate material 
Claim 22 recites the same terms “a second plate material” and “a first plate material” in lines 2-3 is rejected by the same reason. For examination purposes, the first and second plate material(s) in claim 22 is different from the one in claim 20.
Claim 14 recites the limitation “if there is a plurality of nozzles that are selectable, the nozzle that achieves a maximum cutting speed is selected” renders the claim indefinite. This limitation is not positively recited because the condition “if there is a plurality of nozzles that are selectable” is not necessarily required to happen. Thus, the following step “the nozzle that achieves a maximum cutting speed is selected” may not happen. The metes and bounds of the claim is uncertain.
Claim 20 having the similar limitation “if there is a plurality of nozzles that are selectable when selecting a nozzle having the nozzle diameter associated with the thickness of the plate material to be cut as the nozzle to be used for cutting by referring to the nozzle selection table, the nozzle that achieves a maximum cutting speed is selected” is rejected by the same reason above. It is unclear whether the condition “if there is a plurality of nozzles that are selectable …referring to the nozzle selection table” positively recited in the claim because it is not necessarily required to happen, which leads to be unclear if the step “the nozzle that achieves a maximum cutting speed is selected” happens or not.
Claims 15 and  21 recite the limitation “in a case where a second cutting for cutting a second plate material is to be done after a first cutting for cutting a first plate material and a first thickness of the first plate material is different from a second thickness of the second plate material, the second cutting is done by changing at least one of the opening diameter of the nozzle used in the first cutting and an output power of the laser lights based on comparison of the second thickness with the first thickness” is rejected by the same reason above. It is unclear whether the condition “in a case where a second cutting for cutting a second plate material … second thickness of the second plate material” positively recited in the claim because it is not necessarily required to happen, which leads to be unclear if the step “the second cutting is done by changing at least one of the opening diameter of the nozzle used in the first cutting and an output power of the laser lights based on comparison of the second thickness with the first thickness” happens or not.
Claims 16 and 22 recite the limitation “in a case where a second cutting for cutting a second plate material is to be done after a first cutting for cutting a first plate material and a first thickness of the first plate material is equal to a second thickness of the second plate material, the second cutting is done by making one of the opening diameter of the nozzle used in the first cutting and an output power of the laser lights larger and making another thereof smaller”
Claims 19 and 25 recite the limitation “in a case where the plate material is made of stainless steel, the assist gas is injected with a gas pressure 0.4 to 0.8 MPa” is unclear whether the condition “the plate material is made of stainless steel” positively recited in the claim because it is not necessarily required to happen, which leads to unclear if the following step “the assist gas is injected with a gas pressure 0.4 to 0.8 MPa” happens or not.
Claims 16 and 22 recite the phase “…making another thereof smaller” in last lines is unclear which structure(s)/ element that the term “another” refers to (e.g. another cutting, opening diameter of the nozzle, output power, laser light beams, etc.) For examination purposes, the term “another” could be any structure(s)/ element(s)/ thing(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto (US 2012/0031883 A1) in view of Nakanishi (WO 2016093053 A1, cited in the Applicant’s 05/19/2020- English translation is attached)
Regarding claim 13, Kumamoto discloses 
A laser processing method (laser machining method, see title) comprising: 
irradiating laser lights of fiber lasers or direct diode lasers (laser beams from the fiber laser oscillator 19 and machining head 13, see fig.2) from a nozzle (nozzle 23, see fig.2) to an iron-based plate material (workpiece 22, see fig.2. See para.0048: “the workpiece 22 is soft steel or iron”); 
nozzle 23, see fig.2) to be used that has a nozzle opening (opening of the nozzle 23, see fig.2) with an opening diameter (diameter of the nozzle 23, see para.0037, 0063, and fig.11) preliminarily set according to a thickness of the plate material (thickness of the workpiece 22, see fig.11 and para.0037,0063); and 
cutting the plate material (workpiece 22, see fig.2) by injecting assist gas (assist gas injected from the port 14 to the nozzle 23, see fig.2) from the nozzle opening (opening of the nozzle 23, see fig.2) while irradiating the laser lights (laser lights outputted from the nozzle 23, see fig.2) onto the plate material (workpiece 22, see fig.2), wherein 
a nozzle selection table (table shown in fig.11) is made preliminarily in order to confirm the opening diameter (nozzle diameter in fig.11) that enables good cutting for each of different thicknesses (plate thickness, see fig.11) with respect to each output power of the laser lights (see output in fig.11), and 
a nozzle (nozzle 23, see fig.2) having the nozzle diameter (nozzle diameter in fig.11) associated with the thickness of the plate material to be cut (plate thickness, see fig.11) and the output power of the laser lights (see output in fig.11) is selected as the nozzle (nozzle 23, see fig.2) to be used for cutting by referring to the nozzle selection table (table shown in fig.11).
Kumamoto does not explicitly disclose a plurality of nozzles whose nozzle openings have different opening diameters from each other
However, Nakanishi discloses a laser processing method (method for laser processing machine 1, see fig.1) comprising: 
selecting a nozzle (nozzle 13, see figs.1-2) to be used that has a nozzle opening with an opening diameter (diameter of nozzle hole 23, see fig.2c) preliminarily set according to a the plate material (workpiece W, see figs.1-2. Page 1, lines 13-14 recites: “select the optimum type of nozzle (hole diameter, normal / double, etc.) according to the workpiece”) from a plurality of nozzles (nozzles 13, see fig.2a) whose nozzle openings have different opening diameters from each other (page 5, lines 186-187 and see figs.1-2).
 a nozzle selection table (nozzle management table D3 and the processing table D4, see figs.1-2) is made preliminarily in order to confirm the opening diameter (page 7, lines 275-277: “The nozzle management table D3 is information relating to … the nozzle type with respect to the plurality of nozzles 13 arranged in the nozzle accommodating unit 5”, wherein the nozzles 13 have different hole diameters, see page 13, lines 518-627).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the plurality of nozzles whose nozzle openings have different opening diameters from each other as taught by Nakanishi into Kumamoto’s invention, such that one nozzle is selected from the plurality of nozzles whose nozzle openings have different opening diameters from each other. Doing so allows to recognize the correct nozzle to be mounted from the plurality of ones. It helps to reduce the amount of time for mounting the nozzle (see abstract of Nakanishi).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto in view of Nakanishi as applied to claim 13 above, and further in view of Nakata (US 5818009 A)
Regarding claim 14, Kumamoto/ Nakanishi discloses substantially all the claimed limitations as set forth. Furthermore, Nakanishi discloses a plurality of nozzles 13 that are selectable (see figs.1-2 of Nakanishi. Because the claim having the contingent limitation, the broadest reasonable interpretation of the claim requires only the step “the nozzle that achieves a maximum cutting speed is selected” that must be performed, even though Nakanishi discloses the plurality of nozzles are selectable. See MPEP 2111.04, section II, “contingent limitations”)
Kumamoto/ Nakanishi does not expressly disclose the nozzle that achieves a maximum cutting speed is selected.  
However, Nakata discloses a laser beam machining system using different nozzle types (see figure 5), comprising the step:
the nozzle that achieves a maximum cutting speed is selected (see fig.5 and col.5, lines 18-23: “In the case of the nozzle having a nozzle hole diameter of 1.56 mm, the maximum cutting Speed was 8.0 m/min for the workpiece thickness 1.0 mm, 5.75 m/min for the workpiece thickness 1.6 mm,”. Thus the nozzle having the nozzle hole diameter of 1.56 mm is selected to measure the maximum cutting speed).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching taught by Nakata in the combination of Kumamoto and Nakanishi, such that the nozzle that achieves a maximum cutting speed is selected. Doing so allows to permit the high speed cutting (see abstract of Nakata). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto in view of Nakanishi as applied to claim 13 above, and further in view of Tweitmann (US 20130112668 A1)
Regarding claim 15, Kumamoto/ Nakanishi discloses substantially all the claimed limitations as set forth.
Kumamoto/Nakanishi does not expressly disclose in a case where a second cutting for cutting a second plate material is to be done after a first cutting for cutting a first plate material and a first thickness of the first plate material is different from a second thickness of the second 
However, Tweitmann discloses a nozzle holder for a nozzle changers for at least one of mounting nozzles to and demounting nozzles from a processing head of a laser processing machine, comprising:
in a case where a second cutting (see para.0003, cutting after the nozzle is changed) for cutting a second plate material (see para.0003, workpiece after being changed) is to be done after a first cutting (see para.0003, cutting before the nozzle is changed) for cutting a first plate material (see para.0003, workpiece before being changed) and a first thickness of the first plate material is different from a second thickness of the second plate material (para.0003 recites: “material thickness of a workpiece is changed”), the second cutting is done by changing the opening diameter of the nozzle used in the first cutting based on comparison of the second thickness with the first thickness (para.0003 recites: “A nozzle may also be changed when the type of material or material thickness of a workpiece is changed or when new processing strategies are carried out, such as, two-dimensional laser cutting with a mirror cutting head and/or with water cooling, which may require the use of different nozzle geometries”.)   
Note: Because the claim having the contingent limitation, the broadest reasonable interpretation of the claim requires only the step “the second cutting is done by changing at least one of the opening diameter of the nozzle used in the first cutting and an output power of the laser lights based on comparison of the second thickness with the first thickness” that must be performed,  even though Tweitmann still discloses the condition “in a case where a second cutting for cutting a second plate material is to be done after a first cutting for cutting a first plate material and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings as taught by Tweitmann in the combination of Kumamoto and Nakanishi. Doing so allows to change nozzle(s) for performing the cutting(s) based on the thickness of workpiece.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto in view of Nakanishi as applied to claim 13 above, in view of Fukasawa (US 20120135847 A1), and further in view of Nakata (US 6335507 B1)
Regarding claim 16, Kumamoto/ Nakanishi disclose substantially all the claimed limitations as set forth.
Kumamoto/ Nakanishi does not expressly disclose in a case where a second cutting for cutting a second plate material is to be done after a first cutting for cutting a first plate material and a first thickness of the first plate material is equal to a second thickness of the second plate material, the second cutting is done by making one of the opening diameter of the nozzle used in the first cutting and an output power of the laser lights larger and making another thereof smaller.  
However, Fukasawa discloses a method for cutting a brittle-material substrate by irradiating a converged laser beam on a brittle-material substrate along first and second cutting lines, comprising:
in a case where a second cutting (second cutting line L1-2, see fig.4) for cutting a second plate material (a portion of the substrate cut by the second cutting line L1-2, see fig.4) is to be done after a first cutting (second cutting line L1-1, see fig.4) for cutting a first plate material (a portion of the substrate cut by the first cutting line L1-1, see fig.4. Claim 12 recites: “the brittle-material substrate is cut along the first cutting line before the brittle-material substrate is cut along the second cutting line”) and a first thickness of the first plate material (thickness of the portion of the substrate cut by the first cutting line L1-1, see fig.4) is equal to a second thickness of the second plate material (thickness of the portion of the substrate cut by the second cutting line L1-2, see fig.4).
Note: Because the claim having the contingent limitation, the broadest reasonable interpretation of the claim requires only the step “the second cutting is done by making one of the opening diameter of the nozzle used in the first cutting and an output power of the laser lights larger and making another thereof smaller” that must be performed, even though Fukasawa still discloses the condition “in a case where a second cutting for cutting a second plate material is to be done after a first cutting for cutting a first plate material and a first thickness of the first plate material is equal to a second thickness of the second plate material”. See MPEP 2111.04, section II, “contingent limitations”.
Furthermore, Nakata discloses a laser beam machining method, comprising:
the second cutting (cutting created by the hole diameter of the nozzle = 2.5mm, see col.11 lines 39-45) is done by making one of the opening diameter of the nozzle used in the first cutting (cutting created by the hole diameter of the nozzle =1.5mm, see col.7 lines 39-45) larger (hole diameter of the nozzle = 2.5mm, see col.11 lines 39-45) and making another thereof smaller (reduce the hole diameter to 1mm, see col.11, lines 47-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings as taught by Fukasawa, such that a second cutting for cutting a second plate material is to be done after a first cutting for cutting a first plate material and a first It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the combination Kumamoto and Nakanishi to include the teaching that the second cutting is done by making the opening diameter of the nozzle used in the first cutting larger and making another thereof smaller as taught by Nakata, for the purpose of adjusting the machining time based on changing the hole diameter of the nozzle.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto in view of Nakanishi as applied to claim 13 above, and further in view of Yoshimura (US 2017/0136578 A1)
Regarding claim 17, Kumamoto/Nakanishi discloses substantially all the claimed limitations as set forth.
Kumamoto/ Nakanishi does not expressly disclose the nozzle is a double nozzle having an outer nozzle and an inner nozzle, and the nozzle opening is an opening of the outer nozzle and an opening of the inner nozzle is positioned on a deep-set side from the opening of the outer nozzle along an axial line of the nozzle.  
However, Yoshimura discloses a three-dimensional deposition method using laser, comprising:
the nozzle (nozzle 23, see fig.2) is a double nozzle having an outer nozzle (outer tube 41, see fig.2) and an inner nozzle (inner tube 42, see fig.2), and the nozzle opening (nozzle injection opening 45, see fig.2) is an opening of the outer nozzle (opening of the outer tube 41, see fig.2) and an opening of the inner nozzle (opening of the inner tube 42, see fig.2) is positioned on a (opening of the outer tube 41, see fig.2) along an axial line of the nozzle (nozzle 23, see fig.2).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser machining head in Kumamoto and/or Nakanishi to include the structures of the nozzle as taught by Yoshimura, for the purpose of providing two different paths inside the nozzle.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto in view of Nakanishi as applied to claim 13 above, and further in view of Hiroyuki Sumi etc. (JP2017109238A, English translation is attached in IDS), hereinafter Hiroyuki
Regarding claim 18, Kumamoto/ Nakanishi discloses substantially all the claimed limitations as set forth.
Kumamoto/Nakanishi does not expressly disclose the assist gas is injected with a gas pressure 0.4 to 1.0 MPa.  
 However, Hiroyuki discloses a laser-cutting method, comprising:
the assist gas is injected with a gas pressure 0.4 to 1.0 MPa (abstract recites: “ejection output of the assist gas to the material to be cut is set to be 0.5-1.0 MPa.”).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assist gas pressure in Kumamoto and/or Nakanishi to include the assist gas is injected with a gas pressure 0.4 to 1.0 MPa as taught by Hiroyuki, for the purpose of controlling the assist gas pressure effectively during the machining.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto in view of Nakanishi and in view of Hiroyuki as applied to claim 18 above, and further in view of Goya (US 20150014889 A1)
Regarding claim 19, Kumamoto/Nakanishi/Hiroyuki discloses substantially all the claimed limitations as set forth.
Kumamoto/ Nakanishi/ Hiroyuki does not expressly disclose in a case where the plate material is made of stainless steel, the assist gas is injected with a gas pressure 0.4 to 0.8 MPa.  
However, Goya discloses a machining method, comprising:
in a case where the plate material is made of stainless steel (claim 4 recites: “the workpiece is made of any material of … stainless steel”), the assist gas is injected with a gas pressure 0.4 to 0.8 MPa (para.0147 recites: “the pressure of the assist gas was 0.8 MPa”).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assist gas pressure in Kumamoto and/or Nakanishi to include the teaching(s) as taught by Goya, such that in a case where the plate material is made of stainless steel, the assist gas is injected with a gas pressure 0.4 to 0.8 MPa. Doing so allows any kinds of workpiece as desired effectively by controlling the assist gas pressure.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto (US 2012/0031883 A1) in view of Nakanishi ( WO 2016093053 A1), and  further in view of Nakata (US 5818009 A)
Regarding claim 20, Kumamoto discloses 
A laser processing method (laser machining method, see title) comprising: 
irradiating laser lights of fiber lasers or direct diode lasers (laser beams from the fiber laser oscillator 19 and fiber 20, see fig.2) from a nozzle (nozzle 23, see fig.2) to an iron-based plate material (workpiece 22, see fig.2. See para.0048: “the workpiece 22 is soft steel or iron”); 
selecting a nozzle (nozzle 23, see fig.2) to be used that has a nozzle opening (opening of the nozzle 23, see fig.2) with an opening diameter (diameter of the nozzle 23, see para. 0037, 0063, and fig.11) preliminarily set according to a thickness of the plate material (thickness of the workpiece 22, see fig.11 and para.0037,0063); and 
cutting the plate material (workpiece 22, see fig.2) by injecting assist gas (assist gas injected from the port 14 to the nozzle 23, see fig.2) from the nozzle opening (opening of the nozzle 23, see fig.2) while irradiating the laser lights (laser lights outputted from the nozzle 23, see fig.2) onto the plate material (workpiece 22, see fig.2), wherein a nozzle selection table (table shown in fig.11) is made in order to confirm the opening diameter (nozzle diameter in fig.11) that enables good cutting for each of different thicknesses (plate thickness, see fig.11).
Kumamoto does not explicitly disclose a plurality of nozzles whose nozzle openings have different opening diameters from each other; and 
if there is a plurality of nozzles that are selectable when selecting a nozzle having the nozzle diameter associated with the thickness of the plate material to be cut as the nozzle to be used for cutting by referring to the nozzle selection table, the nozzle that achieves a maximum cutting speed is selected.  
However, Nakanishi discloses a laser processing method (method for laser processing machine 1, see fig.1) comprising: 
selecting a nozzle (nozzle 13, see figs.1-2) to be used that has a nozzle opening with an opening diameter (diameter of nozzle hole 23, see fig.2c) preliminarily set according to a the plate material (workpiece W, see figs.1-2. Page 1, lines 13-14 recites: “select the optimum type of nozzle (hole diameter, normal / double, etc.) according to the workpiece”) from a plurality of nozzles (nozzles 13, see fig.2a) whose nozzle openings have different opening diameters from each other (page 5, lines 186-187 and see figs.1-2).
Nakanishi also discloses a plurality of nozzles that are selectable (see figs.1-2 of Nakanishi, the plurality of nozzles 13 are selectable. The claim having the contingent limitation required only the step “the nozzle that achieves a maximum cutting speed is selected” that must be performed. See MPEP 2111.04, section II, “contingent limitations” even though Nakanishi discloses the plurality of nozzles are selectable).
Furthermore, Nakata discloses a laser beam machining system using different nozzle types (see figure 5), comprising the step:
the nozzle that achieves a maximum cutting speed is selected (see fig.5 and col.5, lines 18-23: “In the case of the nozzle having a nozzle hole diameter of 1.56 mm, the maximum cutting Speed was 8.0 m/min for the workpiece thickness 1.0 mm, 5.75 m/min for the workpiece thickness 1.6 mm,”. Thus the nozzle having a nozzle hole diameter of 1.56 mm is selected to measure the maximum cutting speed).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the plurality of nozzles whose nozzle openings have different opening diameters from each other as taught by Nakanishi into Kumamoto’s invention, such that one nozzle is selected from the plurality of nozzles whose nozzle openings have different opening diameters from each other. Doing so allows to recognize the correct nozzle to be mounted from the plurality of ones. It helps to reduce the amount of time for mounting the nozzle (see abstract of Nakanishi). In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching taught by Nakata in the combination of Kumamoto and Nakanishi, such that the nozzle that achieves a maximum cutting speed is selected. Doing so allows to permit the high speed cutting (see abstract of Nakata). 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto  in view of Nakanishi and further in view of Nakata as applied to claim 20, and further in view of Tweitmann (US 20130112668 A1)
Regarding claim 21, Kumamoto/ Nakanishi/ Nakata discloses substantially all the claimed limitations as set forth.
Kumamoto/ Nakanishi/ Nakata does not expressly disclose in a case where a second cutting for cutting a second plate material is to be done after a first cutting for cutting a first plate material and a first thickness of the first plate material is different from a second thickness of the second plate material, the second cutting is done by changing at least one of the opening diameter of the nozzle used in the first cutting and an output power of the laser lights based on comparison of the second thickness with the first thickness.  
However, Tweitmann discloses a nozzle holder for a nozzle changers for at least one of mounting nozzles to and demounting nozzles from a processing head of a laser processing machine, comprising:
in a case where a second cutting (see para.0003, cutting after the nozzle is changed) for cutting a second plate material (see para.0003, workpiece after being changed) is to be done after a first cutting (see para.0003, cutting before the nozzle is changed) for cutting a first plate material (see para.0003, workpiece before being changed) and a first thickness of the first plate material is different from a second thickness of the second plate material (para.0003 recites: “material thickness of a workpiece is changed”), the second cutting is done by changing the opening diameter of the nozzle used in the first cutting based on comparison of the second thickness with the first thickness (para.0003 recites: “A nozzle may also be changed when the type of material or material thickness of a workpiece is changed or when new processing strategies are carried out, such as, two-dimensional laser cutting with a mirror cutting head and/or with water cooling, which may require the use of different nozzle geometries”.)   
Note: Because the claim having the contingent limitation, the broadest reasonable interpretation of the claim requires only the step “the second cutting is done by changing at least one of the opening diameter of the nozzle used in the first cutting and an output power of the laser lights based on comparison of the second thickness with the first thickness” that must be performed,  even though Tweitmann still discloses the condition “in a case where a second cutting for cutting a second plate material is to be done after a first cutting for cutting a first plate material and a first thickness of the first plate material is different from a second thickness of the second plate material”. See MPEP 2111.04, section II, “contingent limitations”)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings as taught by Tweitmann in the combination of Kumamoto, Nakanishi, and Nakata. Doing so allows to change nozzle(s) for performing the cutting(s) based on the thickness of workpiece.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto  in view of Nakanishi and further in view of Nakata as applied to claim 20, in view of Fukasawa (US 20120135847 A1), and further in view of Nakata (US 6335507 B1, hereinafter Nakata’507)
Regarding claim 22, Kumamoto/ Nakanishi/ Nakata discloses substantially all the claimed limitations as set forth.
Kumamoto/ Nakanishi/ Nakata does not expressly disclose in a case where a second cutting for cutting a second plate material is to be done after a first cutting for cutting a first plate material and a first thickness of the first plate material is equal to a second thickness of the 
However, Fukasawa discloses a method for cutting a brittle-material substrate by irradiating a converged laser beam on a brittle-material substrate along first and second cutting lines, comprising:
in a case where a second cutting (second cutting line L1-2, see fig.4) for cutting a second plate material (a portion of the substrate cut by the second cutting line L1-2, see fig.4) is to be done after a first cutting (second cutting line L1-1, see fig.4) for cutting a first plate material (a portion of the substrate cut by the first cutting line L1-1, see fig.4. Claim 12 recites: “the brittle-material substrate is cut along the first cutting line before the brittle-material substrate is cut along the second cutting line”) and a first thickness of the first plate material (thickness of the portion of the substrate cut by the first cutting line L1-1, see fig.4) is equal to a second thickness of the second plate material (thickness of the portion of the substrate cut by the second cutting line L1-2, see fig.4).
Note: Because the claim having the contingent limitation, the broadest reasonable interpretation of the claim requires only the step “the second cutting is done by making one of the opening diameter of the nozzle used in the first cutting and an output power of the laser lights larger and making another thereof smaller” that must be performed, eventhough Fukasawa still discloses the condition “in a case where a second cutting for cutting a second plate material is to be done after a first cutting for cutting a first plate material and a first thickness of the first plate material is equal to a second thickness of the second plate material”. See MPEP 2111.04, section II, “contingent limitations”.
Furthermore, Nakata’507 discloses a laser beam machining method, comprising:
the second cutting (cutting created by the hole diameter of the nozzle = 2.5mm, see col.11, lines 39-45) is done by making one of the opening diameter of the nozzle used in the first cutting (cutting created by the hole diameter of the nozzle =1.5mm, see col.11 lines 39-45) larger (hole diameter of the nozzle = 2.5mm, see col.11 lines 39-45) and making another thereof smaller (reduce the hole diameter to 1.0mm, see col.11 lines 47-50 ).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings as taught by Fukasawa, such that a second cutting for cutting a second plate material is to be done after a first cutting for cutting a first plate material and a first thickness of the first plate material is equal to a second thickness of the second plate material, into in the combination of Kumamoto, Nakanishi, and Nakata for the purpose of controlling the laser to perform different cutting(s) effectively. In addition, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the combination to include the teaching that the second cutting is done by making the opening diameter of the nozzle used in the first cutting larger and making another thereof smaller as taught by Nakata, for the purpose of adjusting the machining time based on changing the hole diameter of the nozzle.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto  in view of Nakanishi and in view of Nakata as applied to claim 20, and further in view of Yoshimura (US 20170136578 A1)
Regarding claim 23, Kumamoto/ Nakanishi/ Nakata discloses substantially all the claimed limitations as set forth.
Kumamoto/ Nakanishi/ Nakata does not expressly disclose the nozzle is a double nozzle having an outer nozzle and an inner nozzle, and the nozzle opening is an opening of the outer nozzle and an opening of the inner nozzle is positioned on a deep-set side from the opening of the outer nozzle along an axial line of the nozzle.  
However, Yoshimura discloses a three-dimensional deposition method using laser, comprising:
the nozzle (nozzle 23, see fig.2) is a double nozzle having an outer nozzle (outer tube 41, see fig.2) and an inner nozzle (inner tube 42, see fig.2), and the nozzle opening (nozzle injection opening 45, see fig.2) is an opening of the outer nozzle (opening of the outer tube 41, see fig.2) and an opening of the inner nozzle (opening of the inner tube 42, see fig.2) is positioned on a deep-set side from the opening of the outer nozzle (opening of the outer tube 41, see fig.2) along an axial line of the nozzle (nozzle 23, see fig.2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laser machining head in Kumamoto, Nakanishi, and/or Nakata to include the structures of the nozzle as taught by Yoshimura, for the purpose of providing two different paths inside the nozzle.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto  in view of Nakanishi and in view of Nakata as applied to claim 20, and further in view of Hiroyuki Sumi etc. (JP2017109238A), hereinafter Hiroyuki
Regarding claim 24, Kumamoto/ Nakanishi/ Nakata discloses substantially all the claimed limitations as set forth.
Kumamoto/ Nakanishi/ Nakata does not expressly disclose the assist gas is injected with a gas pressure 0.4 to 1.0 MPa.  
 However, Hiroyuki discloses a laser-cutting method, comprising:
the assist gas is injected with a gas pressure 0.4 to 1.0 MPa (Abstract recites: “ejection output of the assist gas to the material to be cut is set to be 0.5-1.0 MPa.”).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assist gas pressure in Kumamoto, Nakanishi, and/or Nakata to include the assist gas is injected with a gas pressure 0.4 to 1.0 MPa as taught by Hiroyuki, for the purpose of controlling the assist gas pressure effectively during the machining.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto in view of Nakanishi, in view of Nakata, and in view of Hiroyuki as taught in claim 24, and further in view of Goya (US 20150014889 A1)
Regarding claim 25, Kumamoto/ Nakanishi/ Nakata/ Hiroyuki discloses substantially all the claimed limitations as set forth.
Kumamoto/ Nakanishi/ Nakata/ Hiroyuki does not expressly disclose in a case where the plate material is made of stainless steel, the assist gas is injected with a gas pressure 0.4 to 0.8 MPa.  
However, Goya discloses a machining method, comprising:
in a case where the plate material is made of stainless steel (claim 4 recites: “the workpiece is made of any material of … stainless steel”), the assist gas is injected with a gas pressure 0.4 to 0.8 MPa (para.0147 recites: “the pressure of the assist gas was 0.8 MPa”).  
Note: Because the claim having the contingent limitation, the broadest reasonable interpretation of the claim requires only the step “the assist gas is injected with a gas pressure 0.4 to 0.8 MPa” that must be performed,  even though Goya still discloses the condition “in a case where the plate material is made of stainless steel”. See MPEP 2111.04, section II, “contingent limitations”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assist gas pressure in Kumamoto, Nakanishi, Nakata, and/or Hiroyuki to include the teaching(s) as taught by Goya, such that in a case where the plate material is made of stainless steel, the assist gas is injected with a gas pressure 0.4 to 0.8 MPa. Doing so allows cutting any kinds of workpiece as desired by controlling the assist gas pressure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20050263508 A1 discloses a nozzle change magazine for laser beam machine which improves machining efficiency of a laser beam machine by installing a nozzle change magazine for laser machining tools equipped with a torch and a nozzle replaceably attached to the tip of the torch (see fig.16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761